DENIED and Opinion Filed October 30, 2015




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01316-CV

                             IN RE BRIAN D. MARTEL, Relator

                 Original Proceeding from the 470th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-52347-2015

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                   Opinion by Justice Stoddart
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate the portion of its October 27, 2015 Order on Motion to Compel Discovery and

For Sanctions that requires relator to produce documents the trial court found relator has a

statutory right to receive from Gearbox Software, LLC under the Texas Business Organizations

Code. Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). We conclude relator has

failed to establish a right to relief. Accordingly, we deny the petition for writ of mandamus.


                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE
151316F.P05